Citation Nr: 1028149	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


The Veteran had active service from August 1943 to August 1963.  
The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in June 2010 by the undersigned Veterans 
Law Judge. 


FINDINGS OF FACT

1.  The Veteran died in January 1998 at the age of 70.  The cause 
of death was cardiopulmonary arrest due to septic shock and 
fungemia, with a perforated duodenum listed as a significant 
condition.

2.  At the time of the Veteran's death, he was not service 
connected for any disorder.  
	
3.  The Veteran's duodenal ulcer was a principal or contributory 
cause of death.  

4.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in August 1963 
for a period of not less than five years immediately preceding 
death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.312 (2009). 

2.  The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 20.1106 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist Appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Appellant of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Appellant is expected to provide.  38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v.  Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, the Board is aware that the October 2007 VCAA 
letter does not contain the level of specificity set forth in 
Hupp.  Namely, it did not include a statement of the conditions 
for which the Veteran was service-connected at the time of his 
death.  However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the Appellant and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir.  2007).  

The Board is aware of the Appellant's statements in which she has 
described her husband's disorder.  See Notice of Disagreement, 
March 2008.  Additionally, during the June 2010 hearing, the 
Appellant indicated that she knew her husband had not filed 
claims for any disabilities while he was alive.  See BVA 
Transcript, June 2010.  These statements indicate an awareness or 
actual knowledge on the part of the Appellant that the Veteran 
was not service-connected for any disabilities at the time of his 
death.  Additionally, the Appellant has demonstrated knowledge of 
the evidence and information required to substantiate a DIC 
claim, as demonstrated in her August 2008 substantive appeal.  
See VA Form 9, August 2008.  

Moreover, the October 2007 VCAA letter, while not fully compliant 
with Hupp, did notify the Appellant of the requirements needed to 
satisfy a DIC claim under 38 U.S.C.A. § 1318.  The January 2008 
rating decision and the August 2008 Statement of the Case further 
discussed the evidence and information required to substantiate a 
DIC claim based on 38 U.S.C.A. § 1318.  The Appellant was 
accordingly made aware of the requirements for DIC benefits based 
on that provision.  

VA has obtained service treatment records, obtained a VA opinion, 
and afforded the Appellant the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
claims file; and the Appellant has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements; and the Appellant is not prejudiced by a decision 
on the claim at this time. 


II.  Entitlement to Service Connection for the Veteran's Cause of 
Death

The Veteran died in January 1998 at the age of 70.  The cause of 
death was cardiopulmonary arrest due to septic shock and fungemia 
with a perforated duodenum listed as a significant condition.

The Appellant seeks Dependency and Indemnity Compensation (DIC) 
through a claim to establish service connection for the Veteran's 
death.  She contends that the Veteran suffered from a duodenal 
ulcer during service and continued to suffer after separation 
from service.  Ultimately, the Veteran's duodenal ulcer 
perforated, necessitating surgery, and causing septic shock, 
fungemia, and cardiopulmonary arrest, thereby causing his death.  

DIC benefits are payable to the surviving spouse of a Veteran if 
the Veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of a Veteran's death, the evidence must 
show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, 
there must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death.  
See 38 C.F.R. § 3.312.  The debilitating effects of a service-
connected disability must have made the Veteran materially less 
capable of resisting the fatal disease or must have had a 
material influence in accelerating death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Service treatment records were reviewed.  In February 1956, the 
Veteran was seen for complaints of epigastric pain.  He was told 
to eat a bland diet and a gastrointestinal (GI) series was 
ordered.  In March 1956, the GI series revealed evidence of a 
deformed duodenal cap, which was probably due to an ulcer type 
deformity.  A definite ulcer crater could not be visualized.  The 
Veteran received a Medical Board and Retirement examination in 
March 1963.  It was noted that the Veteran had a history of a 
duodenal ulcer in 1956, with no recurrence or medication taken at 
present.  It was also noted that an upper GI series was taken in 
March 1963, which was negative for active ulcer.  It was 
recommended that a Medical Board be convened.  The Medical Board 
convened in April 1963 and it was determined that Veteran had a 
duodenum ulcer, recurrent, without obstruction.  It was noted 
that an upper GI series taken in April 1963 showed scarring of 
the duodenal bulb without irritability or spasms.  The 
examination was reviewed and the Veteran was approved for 
retirement.

Most of the Veteran's post-service treatment records are not 
available for review.  The Appellant has made numerous attempts 
to retrieve records, but has received responses that the records 
have been destroyed.  See November 2007 Appellant's statement and 
August 2008 statement from Orlando Regional Medical Center.  
However, the Appellant testified in June 2010 that the Veteran 
received treatment for ulcers since discharge from service until 
his death in 1998.  The Appellant and the Veteran were married in 
approximately 1974, but she had known the Veteran since 1964.  
The Appellant stated the Veteran had ulcers since the first day 
she met him.  The Appellant also testified that the Veteran 
continually sought treatment and suffered from vomiting, 
inability to eat spicy foods, and having to sleep in a chair all 
night because he could not lie down.  The Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).  Furthermore, the Board finds the 
Appellant's testimony to be credible, based upon her testimony 
and the consistency of her statements.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  

In April 2010, the Veteran's treating physician submitted a 
statement indicating he had been the Veteran's doctor in the 
past.  The physician stated that he was informed that the Veteran 
developed peptic ulcers during his military service and that he 
died in 1998.  The physician stated that the major cause of the 
Veteran's death was a perforated duodenal ulcer; so therefore, it 
is as likely as not that it was a recurrence of his peptic ulcer 
disease that caused his death. 

A VA medical opinion was obtained in January 2008.  The examiner 
noted the findings and treatment during service.  However, the 
examiner stated that since no medical records were available to 
document health between 1963 and 1998, to include hospitalization 
records in the period surrounding the Veteran's death, he was 
unable to resolve the issue of whether the duodenal ulcer the 
Veteran had in 1956 caused his death without resorting to mere 
speculation.  Opinions like this, which can only make the 
necessary connection between the disorder and the Veteran's 
military service by resorting to mere speculation, amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).  

The Board finds the Veteran had a chronic duodenal ulcer that had 
its onset during service.  Furthermore, the Veteran's death 
certificate lists a perforated duodenum ulcer as a significant 
condition leading to death.  The Veteran's treating physician as 
likely as not had a fairly clear picture of the Veteran's medical 
history, which in part, is verifiable in some of the service 
medical record.  His statement was based upon a likely credible 
report of that history via the Appellant, and presumably the 
Veteran.  Therefore, the Appellant is entitled to service 
connection for the cause of the Veteran's death.  If the claimed 
condition is noted during service or any applicable presumption 
period, continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present condition to that 
symptomatology, service connection for the claimed condition may 
be established.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  Here, the claimed condition is undeniably noted during 
service as a recurrent duodenal ulcer, and continuity of 
symptomatology is demonstrated thereafter, as evidenced by the 
Appellant's credible lay statements.  

Given the evidence of record, including the service treatment 
records, the lay statements regarding post-service treatment, the 
private physician's opinion regarding a link between the 
Veteran's ulcer during service and his cause of death, and 
resolving all doubt in favor of the Appellant, the Board finds 
that service connection for the Veteran's cause of death is 
warranted.

III.  Entitlement to DIC Benefits Under 38 U.S.C.A. § 1318   

The Appellant argues that she is entitled to DIC under the 
provisions of 38 U.S.C. § 1318.

In cases where a Veteran's death was not service-connected, a 
benefits-eligible surviving spouse may receive DIC if the Veteran 
was in receipt of or entitled to receive compensation, at the 
time of his death, for a service- connected disability that was 
rated totally disabling, if the disability was continuously rated 
totally disabling for a period of 10 or more years immediately 
preceding death, was rated by the VA as totally disabling 
continuously since the Veteran's release from active duty and for 
at least 5 years immediately preceding death, or if the Veteran 
was a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

After reviewing the record, the Board finds the Appellant's claim 
of entitlement to DIC under the provisions of 38 U.S.C. § 1318 is 
not warranted.  The Veteran was not in receipt of service 
connection for any disability during his lifetime and under these 
circumstances, the Veteran's surviving spouse is not entitled to 
benefits under 38 U.S.C. § 1318 as a matter of law.

Thus, the Board finds that the requirements for DIC under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22(b) have not been met.  
Accordingly, entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is not warranted.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, where the law is 
dispositive of the claim, the claim should be denied because of 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for the Veteran's cause of death is granted.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied. 



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


